                       Case 4:18-cv-07669-HSG Document 151 Filed 06/17/20 Page 1 of 4



            1      COOLEY LLP
                   JOHN C. DWYER (136533) (dwyerjc@cooley.com)
            2      PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                   SARAH M. LIGHTDALE (4395661) (slightdale@cooley.com)
            3      CLAIRE A. MCCORMACK (241806) (cmccormack@cooley.com)
                   SAMANTHA A. KIRBY (307917) (skirby@cooley.com)
            4      3175 Hanover Street
                   Palo Alto, CA 94304-1130
            5      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            6
                   Attorneys for Defendants
            7      NVIDIA CORPORATION, JENSEN
                   HUANG, COLETTE KRESS, and JEFF FISHER
            8
                                                UNITED STATES DISTRICT COURT
            9
                                             NORTHERN DISTRICT OF CALIFORNIA
          10

          11
                   In re NVIDIA CORPORATION                   Case No. 4:18-cv-07669-HSG
          12       SECURITIES LITIGATION
                                                              UNOPPOSED MOTION, STIPULATION, AND
          13       ________________________________           [PROPOSED] ORDER TO EXCEED PAGE
                                                              LIMITATIONS FOR BRIEFING ON
          14       This Document Relates to: All Actions.     DEFENDANTS’ MOTION TO DISMISS

          15                                                  CLASS ACTION

          16                                                  Judge: Hon. Haywood S. Gilliam, Jr.
                                                              Courtroom: 2
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                         UNOPPOSED MOTION, STIPULATION AND [PROPOSED]
ATTORNEYS AT LAW
   PALO ALTO
                                                                             ORDER RE EXCEEDING PAGE LIMITATIONS
                                                                                     CASE NOS. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 151 Filed 06/17/20 Page 2 of 4



            1             Pursuant to Local Rules 7-11 and 7-12, and with consent of Lead Plaintiffs E. Öhman J:or

            2      Fonder AB and Stichting Pensioenfonds PGB (collectively, “Plaintiffs”), Defendants NVIDIA

            3      Corporation, Jensen Huang, Colette Kress, and Jeff Fisher (jointly, “Defendants”) hereby move the

            4      Court for leave to (1) file a motion to dismiss that exceeds Local Rule 7-2(b)’s 25-page limitation by

            5      up to 10 pages; (2) allow Plaintiffs to file an opposition to Defendants’ motion to dismiss that exceeds

            6      Local Rule 7-3(a)’s 25-page limitation by up to 10 pages; and (3) file a reply to Plaintiffs’ opposition

            7      that exceeds Local Rule 7-3(c)’s 15-page limitation by up to 5 pages.

            8             In support of their unopposed motion, Defendants state as follows:

            9             WHEREAS, on May 13, 2020, Plaintiffs filed their First Amended Consolidated Class Action

          10       Complaint for Violations of the Federal Securities Laws (the “First Amended Complaint”), which

          11       contains 263 separately numbered paragraphs on 83 pages;

          12              WHEREAS, the First Amended Complaint alleges that 13 separate statements made by

          13       Defendants over the 18-month Class Period were actionably false under the federal securities laws,

          14       and each such statement was made in a separate public document and/or forum;

          15              WHEREAS, on June 29, 2020, Defendants intend to file a motion to dismiss each of Plaintiffs’

          16       claims on the ground that each of these claims fail to state a claim upon which relief can be granted

          17       (the “Motion”);

          18              WHEREAS, Defendants are filing one single motion to dismiss on behalf of all four

          19       Defendants;

          20              WHEREAS, although Defendants endeavor to keep their Motion as brief as possible,

          21       Defendants believe that they cannot adequately address each of their arguments in the 25 pages

          22       afforded by Local Rule 7-2(b);

          23              WHEREAS, Defendants submit that their Motion is concise, free of repetition, and addresses

          24       only pertinent points and authorities, but that an additional 10 pages is needed to fully address each of

          25       the foregoing arguments and supporting authority;

          26              WHEREAS, Plaintiffs intend to file a single opposition to the four Defendants’ motion to

          27       dismiss (the “Opposition”);

          28              WHEREAS, although Plaintiffs respectfully submit that their Opposition will be concise, free
  COOLEY LLP                                                                     UNOPPOSED MOTION, STIPULATION AND [PROPOSED]
ATTORNEYS AT LAW                                                    2.                   ORDER RE EXCEEDING PAGE LIMITATIONS
   PALO ALTO                                                                                     CASE NOS. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 151 Filed 06/17/20 Page 3 of 4



            1      of repetition, and address only pertinent points and authorities raised in Defendants’ Motion, Plaintiffs

            2      anticipate requiring an additional 10 pages beyond the 25 pages afforded by Local Rule 7-3(a) to

            3      adequately oppose Defendants’ Motion in light of the heightened page limit that Defendants request

            4      herein;

            5                WHEREAS, in consideration of the heightened page limits of the Motion and Opposition,

            6      Defendants’ believe their reply to Plaintiffs’ Opposition cannot be adequately stated in the 15 pages

            7      afforded by Local Rule 7-3(c);

            8                Accordingly, IT IS HEREBY STIPULATED AND AGREED between the parties, by and

            9      through their counsel of record and subject to order of the Court, as follows:

          10                 (1)    Defendants’ Motion may exceed the page limitation in Local Rule 7-2(b) by ten (10)

          11       pages.

          12                 (2)    Plaintiffs’ Opposition to Defendants’ Motion may exceed the page limitation in Local

          13       Rule 7-3(a) by ten (10) pages.

          14                 (3)    Defendants’ reply to Plaintiffs’ Opposition may exceed the page limitation in Local

          15       Rule 7-3(c) by five (5) pages.

          16
                   Dated:          June 16, 2020                  COOLEY LLP
          17

          18
                                                                                /s/ John C. Dwyer
          19                                                      John C. Dwyer (136533)
          20                                                      Attorneys for Defendants
                                                                  NVIDIA CORPORATION, JENSEN
          21                                                      HUANG, COLETTE KRESS and JEFF FISHER
          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                     UNOPPOSED MOTION, STIPULATION AND [PROPOSED]
ATTORNEYS AT LAW                                                    3.                   ORDER RE EXCEEDING PAGE LIMITATIONS
   PALO ALTO                                                                                     CASE NOS. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 151 Filed 06/17/20 Page 4 of 4



            1      Dated:         June 16, 2020                   KESSLER TOPAZ MELTZER & CHECK, LLP

            2

            3                                                                    /s/ Andrew L. Zivitz
                                                                  Andrew L. Zivitz (Pro Hac Vice)
            4
                                                                  Attorneys for Lead Plaintiff E. Öhman J:or
            5                                                     Fonder AB
            6

            7
                   Dated:         June 16, 2020                   BERNSTEIN LITOWITZ BERGER &
            8                                                     GROSSMANN LLP
            9

          10                                                                    /s/ Jonathan D. Uslaner
                                                                  Jonathan D. Uslaner (256898)
          11
                                                                  Attorneys for Lead Plaintiff Stichting
          12                                                      Pensioenfonds PGB
          13

          14

          15                Pursuant to Civil L. R. 5-1(i)(3), I, John C. Dwyer, hereby attest that the concurrence to the
          16       filing of the foregoing document has been obtained from the signatories.
          17
                   Dated:         June 16, 2020                                   /s/ John C. Dwyer
          18                                                      John C. Dwyer (136533)
          19

          20                PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
          21

          22

          23          Dated:______________________,
                                 6/17/2020          2020            ___________________________________________
          24                                                              The Honorable Haywood S. Gilliam, Jr.
                                                                               United States District Judge
          25

          26

          27

          28
  COOLEY LLP                                                                    UNOPPOSED MOTION, STIPULATION AND [PROPOSED]
ATTORNEYS AT LAW                                                    4.                  ORDER RE EXCEEDING PAGE LIMITATIONS
   PALO ALTO                                                                                    CASE NOS. 4:18-CV-07669-HSG
